UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 American National Bankshares Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: American National Bankshares Inc. 628 Main Street, Danville, Virginia, 24541 Notice of Annual Meeting and Proxy Statement Annual Meeting of Shareholders To Be Held May 17, 2011 THIS PAGE INTENTIONALLY LEFT BLANK American National Bankshares Inc. 628 Main Street Danville, Virginia 24541 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held May 17, 2011 Notice is hereby given that the Annual Meeting of Shareholders of American National Bankshares Inc. (the “Company”) will be held as follows: Place:The Wednesday Club 1002 Main Street Danville, Virginia24541 Date:May 17, 2011 at 9:00 a.m. The Annual Meeting is being held for the following purposes: 1. To elect four Class III directors of the Company to serve three-year terms expiring at the 2014 Annual Meeting. 2. To hold an advisory vote on executive compensation of the Company’s named executive officers as disclosed in the accompanying proxy statement. 3. To hold an advisory vote on whether an advisory vote on executive compensation should be held every one, two or three years. 4. To transact any other business that may properly come before the meeting or any adjournment thereof. Only shareholders of record at the close of business on April 1, 2011 are entitled to notice of and to vote at the Annual Meeting. It is important that your shares are represented at the meeting.Accordingly, please sign, date, and mail the enclosed proxy in the enclosed postage-paid envelope, whether or not you plan to attend.If you do attend the Annual Meeting, you may revoke your proxy and vote your shares in person. By Order of the Board of Directors, William W. Traynham Secretary April 15, 2011 THIS PAGE INTENTIONALLY LEFT BLANK AMERICAN National Bankshares Inc. PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS MAY 17, 2011 INTRODUCTION This proxy statement is furnished in conjunction with the solicitation by the Board of Directors of American National Bankshares Inc. (the “Company”) of the accompanying proxy to be used at the Annual Meeting of Shareholders of the Company (the “Annual Meeting”) and at any adjournment thereof.The meeting will be held on Tuesday, May 17, 2011, 9:00 a.m., at The Wednesday Club, 1002 Main Street, Danville, Virginia, 24541, for the purposes set forth below and in the Notice of Annual Meeting of Shareholders.The approximate mailing date of this proxy statement and the enclosed proxy is April 15, 2011. Voting Rights of Shareholders Only shareholders of record at the close of business on April 1, 2011, are entitled to notice of and to vote at the Annual Meeting or any adjournment thereof.As of the close of business on April 1, 2011, there were 5,889,635 shares of the Company’s common stock outstanding and entitled to be voted at the Annual Meeting.For the reasons explained below, the number of shares entitled to be voted is less than the number of shares of the Company’s common stock outstanding on such date.The Company has no other class of stock outstanding.Each share of common stock entitles the record holder thereof to one vote upon each matter to be voted upon at the Annual Meeting. A majority of the votes entitled to be cast, represented in person or by proxy, will constitute a quorum for the transaction of business.Shares for which the holder has elected to abstain or to withhold the proxy’s authority to vote on a matter, and broker non-votes, will count toward a quorum but will not be included in determining the number of votes cast with respect to such matter. Ambro and Company, the nominee name that the Company’s banking subsidiary, American National Bank and Trust Company (the “Bank”), uses to register the securities it holds in a fiduciary capacity for customers, held 263,798 shares of the Company’s common stock as sole fiduciary (with no qualifying co-fiduciary having been appointed) as of the record date for the Annual Meeting, which constituted 4.3% of the issued and outstanding shares of the Company’s common stock on that date.Under Virginia law, such shares cannot be voted at the Annual Meeting and are not deemed to be outstanding and entitled to votefor purposes of determining a quorum.Accordingly, as of the record date for the Annual Meeting, there are 5,889,635 shares deemed outstanding and entitled to vote at the meeting. 1 Revocation and Voting of Proxies Execution of a proxy will not affect a shareholder’s right to attend the Annual Meeting and to vote in person.Any shareholder who has executed and returned a proxy may revoke it by attending the Annual Meeting and requesting to vote in person.A shareholder may also revoke his or her proxy at any time before it is exercised by filing a written notice with the Company or by submitting a proxy bearing a later date.Proxies will extend to, and will be voted at, any adjourned session of the Annual Meeting. Solicitation of Proxies The cost of solicitation of proxies will be borne by the Company.Solicitation is being made by mail, and if necessary, may be made in person or by telephone or special letter by officers and employees of the Company or the Bank, acting on a part-time basis and for no additional compensation. PROPOSAL ONE – ELECTION OF DIRECTORS The Company’s Board of Directors currently consists of thirteen persons.The Board is divided into three classes (I, II and III), each class as nearly equal in number as possible.The term of office for the Class III directors will expire at the Annual Meeting and the nominees to serve as Class III directors are set forth below.Three of the Class III nominees currently serve as Class III directors of the Company.The Board has also nominated Dan M. Pleasant to serve as a Class III director.In December 2010, the Board appointed Mr. Pleasant as a director to serve from January 2011 until the Annual Meeting, at which time he is subject to election by the shareholders. If elected, the Class III nominees will serve until the 2014 Annual Meeting of Shareholders and until their respective successors are duly elected and qualified. E. Budge Kent, Jr. and H. Dan Davis will retire from the Board of Directors pursuant to the Company’s retirement policy for directors. Their retirement will be effective at the Annual Meeting. The Company’s Governance and Nominating Committee will be recommending to the full Board that both be elected a Director Emeritus at the Organizational Meeting subsequent to the Annual Meeting. Pursuant to the Agreement and Plan of Reorganization, dated as of December 15, 2010, by and between the Company and MidCarolina Financial Corporation (“MidCarolina”), three current members of the Board of Directors of MidCarolina will be appointed to the Company’s Board of Directors following the merger of MidCarolina into the Company (the “Merger”). Pending required approvals, the Merger is expected to close during the latter part of the second quarter 2011.After consummation of the Merger, the Company's Board will increase in size to 14 persons.MidCarolina directors F. D. Hornaday, III, Robert W. Ward and John H. Love are expected to be named as directors of the Company. Mr. Hornaday is President and Chief Executive Officer of Knit Wear Fabrics, Inc. (circular knit manufacturer, Burlington, NC), Mr. Ward is retired Executive Vice President and Chief Financial Officer of Unifi, Inc. (textile company, Greensboro, NC) and Mr. Love is President of W. E. Love & Associates, Inc. (insurance brokerage firm, Burlington, NC).In addition, after consummation of the Merger, the Company’s Governance and Nominating Committee will be recommending to the full Board that James R. Copland, III, current Chairman of the Board of MidCarolina, be elected a Director Emeritus. Mr. Copland is a founding director of MidCarolina Bank and Chairman of Copland Industries, Inc. and Copland Fabrics, Inc. (textile companies, Burlington, NC). 2 The persons named in the accompanying proxy will vote for the election of the nominees named below unless authority is withheld.If for any reason the persons named as nominees below should become unavailable to serve, an event that management does not anticipate, proxies will be voted for such other persons as the Board of Directors may designate. The Board of Directors recommends the nominees, as set forth below, for election.The Board of Directors recommends that shareholders vote FOR these nominees.The election of each nominee requires the affirmative vote of a plurality of the shares of the Company’s common stock cast in the election of directors. The names of the nominees for election and the other continuing members of the Board of Directors, their principal occupations and qualifications to serve as directors, their ages as of December 31, 2010, and certain other information with respect to such persons are as follows: Name Principal Occupation Age Director Since Nominees for election as Class III directors to continue in office until 2014 Lester A. Hudson, Jr., Ph.D. Professor and Wayland H. Cato Chair of Leadership, McColl School of Business, Queens University of Charlotte, Charlotte, NC. Dr. Hudson brings broad experience as a chief executive of public and private companies, business school professor and presiding director of a major public utility.He also brings significant teaching expertise in the areas of management, leadership, and strategic planning. 71 Charles H. Majors President and Chief Executive Officer of the Company and Chairman and Chief Executive Officer of the Bank. Mr. Majors brings his long tenure and experience as the Chief Executive Officer of the Company. His prior experience as a practicing corporate attorney provides significant expertise in risk management, regulatory, and legal issues. 65 Martha W. Medley Partner of Daniel, Medley & Kirby, P.C. (attorneys at law), Danville and Martinsville, VA. Mrs. Medley brings her legal expertise to the issues facing the Company, especially in the areas of risk management and trust and estates.She also brings experience in non-profit organizations in the Company’s market areas, as well as a woman’s perspective to the Board. 54 3 Name Principal Occupation Age Director Since Dan M. Pleasant Chief Operating Officer, The Dewberry Companies, Inc. (engineering and architectural consulting), Fairfax, VA, since April 2010.President, Dewberry & Davis, Inc. (wholly-owned subsidiary of The Dewberry Companies, Inc.), from January 2000 to April 2010. Mr. Pleasant brings significant experience as a professional engineer working in the Company’s existing market areas, as well as the proposed North Carolina market region. In addition, he is the Chief Operating Officer of a large national architectural, engineering and consulting firm. Heis a past chairman of the Danville Utility Commission and is currently a board member of the Virginia Economic Development Partnership. 60 Directors of Class II to continue in office until 2013 Fred A. Blair President of Blair Construction, Inc. (general contractor), Gretna, VA. Mr. Blair brings experience as a small business owner, including his knowledge of and experience in commercial construction and development in the Company’s market areas. 64 Frank C. Crist, Jr., D.D.S. President of Brady & Crist Dentist, Inc. Lynchburg, VA. Dr. Crist brings knowledge about the Lynchburg market area where he has built a successful dental practice, as well as investments in other businesses and real properties in the area. He also brings his prior experience as a director and, ultimately, Chairman of the board of directors of a community bank. 65 Claude B. Owen, Jr. Retired Chairman and Chief Executive Officer of DIMON Incorporated (leaf tobacco dealer), Danville, VA. Mr. Owen brings broad experience in the management and oversight of public companies, including past service as Chairman and Chief Executive Officer of a publicly traded leaf tobacco dealer and as Chairman of a publicly traded grocery wholesaler.He also has significant experience in finance, strategic planning and corporate governance, which provides the Board with a substantial resource. 65 4 Name Principal Occupation Age Director Since Directors of Class I to continue in office until 2012 Ben J. Davenport, Jr. Chairman, First Piedmont Corporation (waste management), Chatham, VA. Chairman, Davenport Energy Inc. (petroleum distribution), Chatham, VA. Mr. Davenport brings his broad experience and perspective as an entrepreneur, owning and operating several highly successful businesses within the Company’s market area.Having chaired the board of a major state university and the state chamber of commerce, he also brings strong experience in public policy. 68 Michael P. Haley Adviser to Fenway Partners, Inc. (private equity investments), New York, NY, since April 2006. Managing Director, Fenway Resources since March 2008.Executive Chairman, Coach America (surface transportation), Dallas, TX, since September 2007.Retired Chairman, MW Manufacturers, Inc. (window manufacturer), Rocky Mount, VA, since June 2005. Mr. Haley brings high level financial expertise as a former Chief Executive Officer of a publicly traded manufacturing company and as a current adviser to a private equity firm.He also brings experience in operations and risk management and public company corporate governance. His background helps him fill the role of financial expert on the Company’s Audit and Compliance Committee. 60 5 Name Principal Occupation Age Director Since Charles S. Harris Executive Vice President, Averett University, Danville, VA, since August 2009; Vice President for Student Services, from June 2007 to July 2009; Director of Athletics from May 2004 to May 2007.Partner, Excel Development Systems, Inc. (consulting firm), Greensboro, NC, since 1987. Mr. Harris brings significant operational and financial management experience, including as the Director of Athletics for several universities of various sizes, both public and private.He brings diversity and a different perspective from his work with college students, the future customers for the Bank. 60 Franklin W. Maddux, M.D. Senior Vice President, Chief Medical Information Officer, Fresenius Medical Care North America, Waltham, MA, since November 2009.FounderSpecialty Care Services Group (healthcare services), Nashville, TN, from July 2006 to November 2009.Chairman, Gamewood, Inc. (information technology service), Danville, VA, since 1991.President and Chairman, Danville Urologic Clinic from 1995 to 2005. Dr. Maddux has significant and varied experience as a practicing physician, the chief executive of a medical clinic, the founder of an internet service provider, health information technology company and senior executive of a large publicly traded corporation.He brings an entrepreneurial perspective, as well as risk management and strategic planning experience. 53 Executive Officers Information on the Company’s executive officers who are not directors is disclosed in Part I, Item 1, of the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, which was mailed with this proxy statement. Board Independence The Company’s Board of Directors has determined that, except for Messrs. Majors and Kent, each director is independent within the director independence standard of the NASDAQ Stock Market LLC (“NASDAQ”), as currently in effect, and within the Company’s director independence standards, as established and monitored by the Company’s Corporate Governance and Nominating Committee. Michael P. Haley is not related to Jeffrey V. Haley, Executive Vice President of the Company and President of the Bank.In order to avoid any confusion, Michael P. Haley will be referred to as Michael Haley and Jeffrey V. Haley will be referred to as Jeffrey Haley in this proxy statement. Board Members Serving on Other Publicly Traded Company Boards of Directors Certain of the Company’s directors are also directors of other publicly traded companies.Dr. Hudson has been a director of American Electric Power Company, Inc. since 1987.Michael Haley has been a director of Stanley Furniture Company, Inc. since 2003, and LifePoint Hospitals, Inc. since 2005.Michael Haley has also served as a director of Ply Gem Holdings, Inc. since 2006. 6 Board of Directors and Committees Directors are expected to devote sufficient time, energy, and attention to ensure diligent performance of their duties, including attendance at board, committee, and shareholder meetings.The Board of Directors of the Company met thirteen times during 2010.In accordance with the Company’s Corporate Governance Guidelines, the independent directors held eight executive sessions during 2010.The Chairman of the Corporate Governance and Nominating Committee presides at such sessions.The Board of Directors of the Bank, which consists of all members of the Company’s Board and Jeffrey Haley, President of the Bank, met eleven times during 2010. All incumbent directors and director nominees attended at least 75% of the aggregate total number of meetings of the boards of directors and committees on which they served in 2010.Eleven directors attended the 2010 Annual Meeting of Shareholders.The Boards of Directors of the Company and the Bank have established various committees, including the Audit and Compliance Committee, the Operational Risk and Security Committee, the Corporate Governance and Nominating Committee, and the Human Resources and Compensation Committee.Membership and other information on these committees are detailed below. The Audit and Compliance Committee met four times in 2010.This Committee currently consists of Messrs. Blair, Maddux, and Michael Haley.Dr. Maddux serves as the Chairman.The Committee reviews significant audit, accounting and compliance principles, policies and practices; is directly responsible for engaging and monitoring the independent auditors of the Company; and provides oversight of the internal auditing and compliance functions.A more detailed description of the functions of this Committee is contained under the heading “Report of the Audit and Compliance Committee.”All of the members of this Committee are considered independent within the meaning of Securities and Exchange Commission (“SEC”) regulations, the listing standards of NASDAQ, and the Company’s Corporate Governance Guidelines.Michael Haley, a member of the Committee, is qualified as an audit committee financial expert within the meaning of SEC regulations and the Board has determined that he has accounting and related financial management expertise within the meaning of the listing standards of NASDAQ. The Operational Risk and Security Committee met two times in 2010.This Committee currently consists of Messrs. Davis, Blair, and Harris.Mr. Davis serves as the Chairman.The Committee reviews significant operational risk and security related matters, previously under the purview of the Audit and Compliance Committee. These risks include, but are not limited to, information security, fraud, physical security, insurance, and vendor management. In effect, this Committee focuses on operational and physical risk and the Audit and Compliance Committee focuses on financial and regulatory risk. The Corporate Governance and Nominating Committee met two times in 2010.Currentmembers of the Committee are Messrs. Crist, Maddux, and Owen.Mr. Owen serves as the Chairman.The Committee is responsible for developing and implementing policies and practices relating to corporate governance, including reviewing and monitoring implementation of the Company’s Corporate Governance Guidelines.In addition, the Committee develops and reviews background information on candidates for the Board and makes recommendations to the Board regarding such candidates.The Committee also supervises the Board’s annual review of director independence and oversees the Board’s performance self-evaluation.All the members of this Committee are considered independent within the meaning of SEC regulations, the listing standards of NASDAQ, and the Company’s Corporate Governance Guidelines. The Human Resources and Compensation Committee met five times in 2010.The Committee currently consists of Messrs. Davenport, Michael Haley, and Hudson.Dr. Hudson serves as the Chairman.This Committee is responsible for establishing and approving the compensation of executive officers of the Company, except for the compensation of the Chief Executive Officer.The compensation of the Chief Executive Officer is reviewed, discussed, and approved by the independent members of the Board of Directors, upon recommendation of the Committee.The Committee also makes recommendations to the Board of Directors regarding promotions, director compensation, and related personnel matters.The Committee oversees succession planning for the Chief Executive Officer and makes recommendations to the Board of Directors regarding such activities.The Committee also reviews and approves the travel related expenses of the Chief Executive Officer.Reference is made to the “Compensation Discussion and Analysis” section of this proxy statement for further information on the duties and responsibilities of this Committee.No member of the Human Resources and Compensation Committee is a current officer or employee of the Company.All members of this Committee are considered independent within the meaning of SEC regulations, the standards of NASDAQ, and the Company’s Corporate Governance Guidelines. 7 The charters of the Board Committees are available on the Company’s website, www.amnb.com. For access to the charters, select the “American National Bankshares Investor Relations” icon, then select “Governance Documents.” Compensation Committee Interlocks and Insider Participation No member of the Human Resources and Compensation Committee or executive officer of the Company has a relationship that would constitute an interlocking relationship with executive officers or directors of another entity. Director Nominations Process The Company’s Board of Directors has adopted, as a component of its Corporate Governance Guidelines, a process related to director nominations (the “Nominations Process”).The purpose of the Nominations Process is to describe the manner by which candidates for possible inclusion in the Company’s recommended slate of director nominees are selected.The Nominations Process is administered by the Corporate Governance and Nominating Committee of the Board. The Committee considers candidates for Board membership suggested by its members, other Board members, management, and shareholders.A shareholder who wishes to recommend a prospective nominee for the Board may, at any time, notify the Company’s President and Chief Executive Officer or any member of the Committee in writing with supporting material the shareholder considers appropriate.The Committee will consider the shareholder’s recommendation and will decide whether to recommend to the Board the nomination of any person recommended by a shareholder pursuant to the provisions of the Company’s bylaws relating to shareholder proposals, as described in the “Shareholder Communications and Proposals” section of this proxy statement. Once the Committee has identified a candidate, it makes an initial determination whether to conduct a full evaluation of the candidate based on information accompanying the recommendation and the Committee members’ knowledge of the candidate, which may be supplemented by inquiries to the person making such recommendation or to others.The preliminary determination is based primarily on the need for additional Board members to fill vacancies or expand the size of the Board and the likelihood that the candidate can satisfy the evaluation factors established in the Corporate Governance Guidelines.The Committee may seek additional information about the candidate’s background and experience.The Committee then evaluates the candidate against the criteria in the Company’s Corporate Governance Guidelines, including, but not limited to, independence, availability for time commitment, skills such as an understanding of the financial services industry, general business knowledge and experience, all in the context of an assessment of the perceived needs of the Board at that point in time.The Committee does not have a formal policy with respect to diversity on the Board. However, it considers diversity as a prerequisite for adequately representing the interests of the various stakeholders in the Company – shareholders, customers, and employees. The Committee seeks diversity in overall board composition.In the Committee’s nominee considerations, diversity is a much broader concept than just the traditional racial and gender dimensions, as it also includes education, geography, business and professional experience and expertise, and civic involvement and responsibility, especially within the Company’s market area.In connection with this evaluation process, the Committee determines whether to interview the candidate, and if warranted, one or more members of the Committee will conduct such interview.After completing the evaluation, the Committee makes a recommendation to the Board of Directors as to the persons who should be nominated by the Board, and the Board determines the nominees after considering the recommendation of the Committee. 8 Corporate Governance and Risk Oversight Practices In a financial institution, the role of the Board is critical to the success or failure of the enterprise. The Board of the Company is led by the Company’s Chief Executive Officer, Mr. Majors, who functions as the de facto Chairman of the Board. The Chairman of the Corporate Governance and Nominating Committee, Mr. Owen, functions as the lead independent director. He chairs the Board in the absence of the Chief Executive Officer or when the Board’s independent directors meet in executive session without the Chief Executive Officer. Mr. Owen is a retired Chairman and Chief Executive Officer of a publicly traded tobacco company, and a former non-executive board chairman of another public company, and his background and experience prepares him well for this role. Meetings of the independent directors are held numerous times throughout the year. This structure has evolved over the past 17 years, during the tenure of Mr. Majors as Chief Executive Officer. In the opinion of the Board, it has served the interests of the shareholders, customers, employees and regulators well, as vouched by the Company’s consistently higher than peer average asset quality, earnings, and total return to shareholders. The Board of Directors of a financial institution is the strategic linchpin in the risk oversight process. Financial institutions deal with credit risk, liquidity risk, interest rate risk, operational risk, reputation risk, and regulatory risk in the day to day conduct of business. In order to better manage the risk oversight process, in 2009 the Board created an Operational Risk and Security Committee, which assumed some of the oversight duties previously addressed by the Audit and Compliance Committee. In effect, the Board has one committee to address the financial and regulatory related risks, the Audit and Compliance Committee, and a second committee to address the physical and operational risks, the Operational Risk and Security Committee. Both committees receive information frequently from the Chief Executive Officer, Chief Financial Officer, internal auditor, compliance officer, other key officers, external auditors, and regulators. In the opinion of the Board, this structure provides for an improved approach to risk oversight. Corporate governance is, or should be, a constantly evolving and improving process. Companies have to be prepared to adjust to changing circumstances and react appropriately. During 2009, Mr. Majors and the Board began planning for his retirement on an orderly schedule.In December 2009, the Board engaged an outside firm to assist in the succession planning process and the selection of a successor. This process was directed by a Board committee of independent directors, with the final selection determined by the entire Board. This selection process, which concluded in mid-2010, resulted in the selection of Jeffrey Haley, to serve as President of the Bank. Mr. Majors retains the position of President and Chief Executive Officer of the Company, remains as Chief Executive Officer of the Bank and is now Chairman of the Bank.Mr. Jeffrey Haley will work directly with Mr. Majors and, as appropriate, will assume more responsibility in the operations of the Company and the Bank.The Board believes this strategy should make for an effective transition. 9 Board Tenure Policy The Board of the Company has a long-standing policy for the Company and the Bank with respect to the tenure of directors. In summary, it provides for the following: ü No director will allow himself to be nominated for reelection to the Board of the Company after reaching the age of 72; ü No director will allow himself to be nominated for reelection to the board of the Bank, unless at the time of such reelection he was eligible to serve as a director of the Company; ü Any director who retires or resigns from or severs his current employment, or relocates outside the market area of the Bank, will tender his resignation. The Board may accept it, delay acceptance, or decline to accept it; ü No inside director will continue to serve as a director after his retirement, resignation or other severance of employment status. However, the Board may waive this requirement if it is deemed in the best interests of the Company or the Bank; ü No director will be eligible for reelection if he is absent from all meetings for the 12 month period preceding the Annual Meeting of Shareholders at which such election would be held; ü Any former director may be elected as a Director Emeritus for a one year term, but may not serve more than three years or after reaching age 75. A Director Emeritus will be entitled to attend and participate in Board meetings, but will not be eligible to vote and his presence will not be considered in the determination of a quorum. At the 2010 Annual Meeting, Fred B. Leggett, Jr. retired as a director under the Company's director retirement policy and was elected by the Board as a Director Emeritus for a one-year term, which expires at the Annual Meeting.Messrs. Davis and Kent, having reached the age of 73 and 72, respectively, did not allow their names to be placed in nomination for reelection at the Annual Meeting.The Company's Corporate Governance and Nominating Committee has recommended to the Board that both be elected to a one-year term as Director Emeritus at the Organizational Meeting subsequent to the Annual Meeting. 10 SECURITY OWNERSHIP The table below includes all shareholders of the Company known to management to beneficially own more than 5% of the Company’s common stock. Name and Address of Shares of Common Stock Beneficially Owned Investment Power Voting Power Percent of Class Beneficial Owner (#) (1) Shares Sole None Shares Sole None (%) BlackRock, Inc. - 6.95% 40 East 52nd Street New York, New York 10022 (2) Ambro and Company - 7.28% P.O. Box 191 Danville, Virginia 24543 (3) For purposes of this table, beneficial ownership has been determined in accordance with the provisions of Rule 13d-3 of the Securities Exchange Act of 1934 under which, in general, a person is deemed to be the beneficial owner of a security if he has or shares the power to vote or direct the voting of the security or the power to dispose of or direct the disposition of the security, or if he has the right to acquire beneficial ownership of the security within 60 days. This ownership position is related to BlackRock’s acquisition of Barclay’s Global Investors and certain of its affiliates.This information is based upon information as of December 31, 2010 contained in a Schedule 13G/A filed with the Securities and Exchange Commission on February 3, 2011. Ambro and Company is the nominee name that American National Bank and Trust Company uses to register the securities it holds in a fiduciary capacity for customers.Pursuant to Virginia law, the Bank could not vote the 263,798 shares it holds as sole fiduciary. The information presented is as of April 1, 2011. The following table sets forth, as of April 1, 2011, the beneficial ownership of the Company’s common stock by all directors and nominees for director, all executive officers of the Company named in the Summary Compensation Table on page 20 of this proxy statement, and all directors and executive officers of the Company as a group. 11 Name of Beneficial Owner Shares of Common Stock Beneficially Owned (1) (#) Percent of Class (%) Fred A. Blair (2 ) * Frank C. Crist, Jr., D.D.S. (2 ) Ben J. Davenport, Jr. * H. Dan Davis (2 ) R. Helm Dobbins (3
